File Name: 12a0018n.06

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                             No. 10-5182

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                         FILED
UNITED STATES OF AMERICA,                                                            Jan 09, 2012
          Plaintiff-Appellee,                                                 LEONARD GREEN, Clerk

v.                                                           ON APPEAL FROM THE
                                                             UNITED STATES DISTRICT
JERRY LEE SARGENT,                                           COURT FOR THE EASTERN
                                                             DISTRICT OF KENTUCKY
          Defendant-Appellant.


                                                        /

Before:          MARTIN and GRIFFIN, Circuit Judges; ANDERSON, District Judge.*

          BOYCE F. MARTIN, JR., Circuit Judge. Jerry Lee Sargent claims that the district court

erred in enhancing his sentence pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e). We

disagree and AFFIRM.

                                          I. BACKGROUND

          Sargent was arrested after escaping from an Indiana prison, stealing firearms, and committing

a number of other crimes. He pleaded guilty to being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1). The Presentence Report stated that Sargent qualified for sentencing

enhancement as an Armed Career Criminal based on four prior convictions: (1) arson; (2) wanton

endangerment in the first degree; (3) trafficking in more than five pounds of marijuana; and (4) rape

          *
       The Honorable S. Thomas Anderson, United States District Judge for the Western District
of Tennessee, sitting by designation.
No. 10-5182
United States v. Sargent
Page 2

in the first degree. At the sentencing hearing, Sargent claimed that his convictions for arson and

wanton endangerment did not support the sentencing enhancement. The district court overruled

Sargent’s objections, adopted the findings in the Presentence Report, and determined that Sargent

should be sentenced under the Armed Career Criminal provision. The district court sentenced

Sargent to twenty-seven years and three months of imprisonment, a sentence at the top of his

Guidelines range. On appeal, Sargent argues that the district court erred in using his convictions for

arson and wanton endangerment as predicate offenses in sentencing him as an Armed Career

Criminal.

                                          II. ANALYSIS

       “The Armed Career Criminal Act imposes a special mandatory 15-year prison term upon

felons who unlawfully possess a firearm and who also have three or more previous convictions for

committing certain drug crimes or violent felon[ies].” Begay v. United States, 553 U.S. 137, 139

(2008) (internal quotation marks and citation omitted) (alteration in original). Sargent concedes that

his prior convictions for marijuana trafficking and rape support his designation as an Armed Career

Criminal. We find that his prior conviction for arson also supports the designation, and thus the

district court properly enhanced his sentence under the Act.

       Sargent’s prior conviction for arson qualifies as a violent felony under the Act. See 18 U.S.C.

§ 924(e)(2)(B)(ii). At the sentencing hearing, Sargent claimed that his co-defendant had successfully

appealed the arson conviction and that all three co-defendants were brought back to court and told

that there would be a hearing with regards to the grounds for this reversal. On appeal, he argues that
No. 10-5182
United States v. Sargent
Page 3

the district court erred by shifting the burden to him to prove that his conviction for arson was

appealed or vacated.

         We review for clear error the district court's factual finding that Sargent was previously

convicted for arson. See United States v. Hough, 276 F.3d 884, 896 (6th Cir. 2002). The

Government bears the burden of proving by a preponderance of the evidence the existence of a factor

used to support a sentencing enhancement. United States v. Gibson, 985 F.2d 860, 866 (6th Cir.

1993).

         The district court reviewed a number of records that established the validity of Sargent’s

arson conviction: (1) the indictment; (2) the trial order; (3) the jury verdict form; (4) the judgment;

and (5) copies of the order book entries from the circuit court clerk. Cf. United States v. Crowell,

493 F.3d 744, 748-49 (6th Cir. 2007) (holding that the district court did not commit clear error in

finding the existence of a juvenile court adjudication when the government introduced several

certified documents). In addition, the probation officer reviewed the criminal case file stored in the

Kentucky Department of Library and Archives and found no evidence that Sargent had successfully

appealed the case. In contrast, Sargent made only a bald allegation that his conviction had been

reversed. Cf. United States v. Beasley, 442 F.3d 386, 394 (6th Cir. 2006) (stating that when

defendant “merely hints at some lingering metaphysical doubt as to the translation of [a conviction]

proposed in the PSR and accepted by the district judge, without supplying any factual basis for this

challenge or suggesting some other plausible meaning for this notation . . . [s]uch a bare denial does

not suffice to cast doubt upon the accuracy of the PSR on this point”); see also Crowell, 493 F.3d

at 749 (holding that the district court did not commit clear error in finding the existence of a juvenile
No. 10-5182
United States v. Sargent
Page 4

court adjudication when defendant cited only a computer-generated document from the clerk of court

indicating that he had no juvenile record). Thus, the district court did not commit clear error by

finding the existence of Sargent’s arson conviction.

                                      III. CONCLUSION

       We hold that the district court properly included Sargent’s arson conviction as a predicate

offense and enhanced his sentence under the Armed Career Criminal Act. Thus, it is unnecessary

to address Sargent’s argument that the district court erred in using his wanton endangerment

conviction as a predicate offense because the drug trafficking, rape, and arson convictions justify

applying the Armed Career Criminal Act. We AFFIRM the decision of the district court.